         Case 1:20-cv-04661-SDG Document 30 Filed 06/29/21 Page 1 of 1

                             UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF GEORGIA
                                     2211 UNITED STATES COURTHOUSE
                                        75 TED TURNER DRIVE, SW
                                      ATLANTA, GEORGIA 30303-3361
JAMES N. HATTEN                                                                       DOCKETING SECTION
DISTRICT COURT EXECUTIVE                                                              404-215-1655
 AND CLERK OF COURT
                                           June 29, 2021


Clerk of Court
U.S. Court of Appeals, Eleventh Circuit
56 Forsyth Street, N.W.
Atlanta, Georgia 30303

       U.S.D.C. No.: 1:20-cv-4661-SDG
       U.S.C.A. No.: 00-00000-00
       In re:   Ricky R. Franklin v. Carrington Mortgage Services, LLC, et al.

        Enclosed are documents regarding an appeal in this matter. Please acknowledge
receipt on the enclosed copy of this letter.

   X    Certified copies of the Notice of Appeal, R&R, Orders, Clerk’s Judgment, and
        Docket Sheet appealed enclosed.

        This is not the first Notice of Appeal.

   X    There is no transcript.

        The court reporter is .

        This case is .

        Other: .

   X    Fee paid; Receipt Number 100130979.

        Appellant has been leave to file in forma pauperis.

        This is a bankruptcy appeal. The Bankruptcy Judge is Judge .

   X    The Magistrate Judge is Walter E. Johnson.

   X    The District Judge is Steven D. Grimberg.

        This is a DEATH PENALTY appeal.
                                                                Sincerely,

                                                                James N. Hatten
                                                                District Court Executive
                                                                and Clerk of Court

                                                          By: /s/ K. Carter
                                                              Deputy Clerk
Enclosures
